Citation Nr: 1340680	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service connected allergic rhino-sinusitis.  

2.  Entitlement to an initial rating beyond 10 percent for plantar fasciitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1996 to February 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2013, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  In June 2013, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

In the August 2013 supplemental statement of the case (SSOC) the RO indicated that the issue of entitlement to service connection for asthma was on appeal.  However in the June 2013 Board decision, the Board dismissed that issue, as the Veteran indicated in March 2013 that he was withdrawing that issue.  Thus the only issue before the Board is entitlement to service connection for migraine headaches, to include as secondary to service connected allergic rhino-sinusitis

The issue of entitlement to an increased evaluation for a bilateral knee disorder is being referred for additional development.  In this regard, the Veteran indicated in a February 2013 statement that he wished to have a hearing for a bilateral knee condition and a bilateral foot disability.  While the RO denied an increased evaluation for a left knee disorder in June 2012, there is nothing else in the claims file or the Virtual VA file concerning his knee disabilities.  Clarification by the RO is required.  
The Veteran had a hearing before the Board regarding his bilateral foot disabilities in March 2013.  In June 2013, the Board granted service connection for plantar fasciitis and denied the claim to reopen his claim for service connection for pes planus.  The claim regarding plantar fasciitis is addressed in the remand below.  The claim regarding pes planus has been denied by the Board and is final.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: to obtain an addendum opinion, and to have a statement of the case issued:

The Board remanded this claim for an opinion regarding the etiology of the Veteran's migraine headaches to include whether they are due to or aggravateD by his service connected allergic rhino-sinusitis.  The examiner was to provide an opinion as to whether the migraine headache disorder (a) began in service, (b) is causally related to service, (c) was caused by the service-connected allergic rhino-sinusitis, or (d) was aggravated by the service-connected allergic rhino-sinusitis.  The medical professional was to provide an explanation for any opinion expressed, preferably with discussion of the December 2005 private medical records and October 2008 VA examination record. 

The Veteran was examined by VA in August 2013.  The examiner offered an opinion regarding direct service connection and regarding secondary service connection as to causation; however the examiner did not offer an opinion as to whether the migraine headaches are aggravated by the service-connected allergic rhino-sinusitis.  

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorders on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board granted service connection for plantar fasciitis in June 2013.  The RO assigned a 10 percent evaluation for the disorder that same month.  In statement received by the Board in November 2013, the Veteran indicated that the percentage assigned should be reconsidered.  The Board construes this as a notice of disagreement with the initial evaluation assigned and as such a statement of the case must be issued.  

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter must, accordingly, be remanded for issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the August 2013 VA examiner for an addendum opinion.  The claims file and all pertinent electronic medical records must be made available to the clinician for review.  The examiner must offer an opinion with complete rationale as to whether in it is at least as likely as not that the Veteran's migraine 
headaches are aggravated by the service connected allergic rhino-sinusitis.  If the August 2013 VA examiner is not available, refer the file to another qualified clinician for the addendum opinion.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Determine if the Veteran desires a hearing for his claim for a higher disability rating for plantar fasciitis, and if so, one should be scheduled for him.  Thereafter, as necessary, issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to a higher initial rating for plantar fasciitis beyond the currently assigned 10 percent.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if in order.  

5.  If the claim regarding service connection for migraine headaches remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



